Exhibit 10.28

February 10, 2006

Mr. Michael A. Aviles

6604 Canon Wren Drive   

Austin, TX 78746   

Dear Mike:

Pursuant to this letter agreement, I am pleased to extend to you an offer to
join Vignette Corporation starting February 13, 2006. We are eager to have you
as part of our team and believe you bring the skills and attitude that will
become a critical part of Vignette’s success.

Your position will be President and Chief Executive Officer reporting to the
Company’s Board of Directors. You will become a member of the Board of Directors
and be based in Austin, Texas. While employed with the Company in this capacity,
you shall perform the duties, undertake the responsibilities and exercise the
authority from time to time delegated to you by the Board as a whole or as are
customarily performed, undertaken or exercised by persons situated in a similar
executive capacity. You shall also promote the business of the Company on a full
time basis. You may, however, (1) serve on corporate, civil or charitable boards
or committees, (2) manage personal investments and (3) engage in any charitable,
political or not-for-profit activity, so long as such activities do not
significantly interfere with the performance of your responsibilities to the
Company.

Your compensation will include the following:

 

  •   A bi-weekly salary of 13,846.15 (which when calculated on an annual basis
equals $360,000.00).

 

  •   Subject to you joining Vignette Corporation, you will receive 300,000
stock options through the Vignette Corporation Stock Option Plan. Your grant
will be subject to a separate Option Agreement in the form attached as Exhibit
A. The grant will be effective as of the date the consent is approved by the
Compensation Committee of Vignette’s Board, which will be no later than Monday,
February 20, 2006. 25% of this grant will vest on the first anniversary of your
date of hire (February 13, 2009) and an additional 6.25% of this grant will vest
quarterly thereafter. Any future awards of stock options to you shall be subject
to a Stock Option Agreement on terms no less favorable than those in Exhibit A,
except that such awards may or may not include provisions for acceleration of
the option awards in the event of your termination without “Cause” or for “Good
Reason” and the Company reserves the right to make other changes as required by
law or corporate governance standards.

 

  •  

Subject to you joining Vignette Corporation, you will receive 100,000 shares of
restricted stock through the Vignette Corporation Stock Option Plan. Your grant
will be subject to a Restricted Stock Agreement in the form attached as Exhibit
B. The grant will be effective as of the date the applicable consent is approved
by the Compensation Committee of Vignette’s Board, which will be no later than
Monday, February 20, 2006. This grant will vest on the third anniversary of your
date of hire (February 13, 2009). Any



--------------------------------------------------------------------------------

 

future awards of restricted shares to you shall be subject to a Restricted Stock
Agreement on terms no less favorable than those in Exhibit B, except that such
awards may or may not include provisions for acceleration of the awards in the
event of your termination without “Cause” or for “Good Reason” and the Company
reserves the right to make other changes as required by law or corporate
governance standards.

 

  •   In addition to the base salary, you will be eligible to participate in an
Executive Performance Bonus Plan (the “Bonus Plan”) with an annual target bonus
amount of not less than 100% of your annual base salary (e.g. $360,000) and that
will range up to a potential payout of no less than 150% of the target bonus
amount (e.g. $540,000). This bonus is paid out semi-annually based on attainment
of individual and company performance goals set forth in the Bonus Plan. Payment
of the bonus may not occur if the performance goals set forth in the Bonus Plan
are not satisfied. For the year 2006, you will be guaranteed a minimum bonus of
50% of your target bonus amount (or $180,000.00).

 

  •   It is the intent of the Board of Directors to grant you additional option
grants and/or restricted share awards based on performance. The Compensation
Committee has established a non-binding target for your equity holdings in the
Company (prior to any exercise of any grants by you) to represent 2% or more of
the outstanding shares over the next two or three years.

 

  •   You shall be entitled to receive reimbursement of all out-of-pocket
expenses, reasonably incurred by you in connection with the performance of your
duties hereunder or for promoting, pursuing or otherwise furthering the business
or interest of the Company in accordance with the accounting procedures and
expense reimbursement policies of the Company as it shall adopt from time to
time. This is to include normal dues and fees incurred in connection with your
membership in Young President’s Organization. Cost of attendance at special
events and seminars will be reimbursed if pre-approved by the Chairman of the
Board of Directors.

 

  •   You shall be entitled to indemnification by the Company in accordance with
the provisions of the Company’s bylaws and the implementing Board resolutions in
effect on the date of this letter agreement or, if more favorable to you, the
provisions of such bylaws as in effect at the time indemnification is requested.

 

  •   The Company shall include you as an additional insured under its directors
and officers’ liability insurance which shall be maintained (or a replacement
policy not materially less favorable to you) by the Company during your
employment with the Company and for at least 12 months after your employment
terminates (to the extent your employment is terminated by the Company without
Cause or by you for Good Reason).

 

  •   Eligibility for you and your family to participate in all of the benefits
provided to Vignette’s employees and executives, including, without limitation,
medical, dental, vision, 401(k), employee stock purchase, executive wellness,
short term disability, accident and life insurance plans or programs. You will
also be entitled to four weeks of annual vacation per year under the Company’s
vacation policy.

Should your employment be terminated by the Company without “Cause” or by you
for “Good Reason,” you will receive severance payments in the amount of twelve
months base salary, plus



--------------------------------------------------------------------------------

the amount of the Executive Performance bonus you were paid for the 12 months
prior to your termination date. For the first twelve months of your employment,
you will receive 100% of your target Executive Performance Bonus in the event of
termination by the Company without “Cause” or by you for “Good Reason.” Payment
of these severance payments is contingent upon execution of a Separation
Agreement in the form attached as Exhibit C. These severance payments will be
made in substantially equal amounts paid out over twelve (12) months and
pursuant to the Company’s normal payroll cycles. If required by Section 409A of
the Internal Revenue Code of 1986, as amended, and any applicable regulations
issued there under (collectively the “Code”), your severance payments will
either (1) not begin for at least six (6) months after your termination of
employment, at which date you will receive a lump sum payment equal to your six
(6) months of delayed payments and thereafter you would receive the remaining
monthly payments for the remaining six (6) months, or (2) be paid out over the
applicable twelve (12) months provided that the last payment will be made prior
to March 15th of the calendar year following your termination

In the event of a termination by the Company without “Cause” or by you for “Good
Reason”, you will also receive accelerated vesting on your stock option grant
and your restricted stock award as set forth below.

 

  •   Your initial restricted stock award shall accelerate and vest as follows:
if your termination occurs during the first twelve months following your date of
hire, then you will vest in none of your initial restricted stock award; if your
termination occurs during months 13 through 24 following your date of hire, then
you will vest in 25% of your initial restricted stock award; and if your
termination occurs during the months 14 through 36 following your date of hire,
and prior to the vesting date of your initial restricted stock award, then you
will vest in 50% of such award. For example, if you had been with the Company
for 13 months at the time of your termination, you would vest in 25% of your
initial restricted stock award in addition to any vesting which had already
occurred pursuant to such award (in the case of your initial restricted share
award, the amount of vesting which had already occurred would be zero).

 

  •   Your initial option grant shall accelerate and vest as though you
completed one additional year of employment with the Company following the date
of your termination; provided, however, that no more than an additional 25% of
the unvested options at the time of your termination shall vest by virtue of
this provision. For example, if you had been with the Company for 13 months at
the time of your termination, you would vest in an additional 25% of your then
unvested options in addition to any vesting of options which had already
occurred pursuant to such grant (in the case of your initial option grant, you
would have already vested in 25% of your initial option grant).

 

  •   Any acceleration of subsequent option grants or restricted stock awards as
determined by the Compensation Committee of the Board of Directors at the time
of the grant or award.

“Cause” for purposes of this letter agreement shall be defined as any of the
following events which remains uncured after 30 days from the date written
notice of such breach is provided to you or which cannot by its nature be cured:
(a) material misconduct that results in material harm to the business of the
Company (for purposes of this letter agreement, “misconduct” means the
commission of any act of



--------------------------------------------------------------------------------

 

fraud, embezzlement or dishonesty by you, any unauthorized use or disclosure by
you of confidential information or trade secrets of the Company (or any Parent
or Subsidiary), or any other intentional misconduct adversely affecting the
business or affairs of the Company or any Parent or Subsidiary) in a material
manner; (b) material and repeated failure to perform duties assigned by the
Board, which failure is not a result of a disability and results in material
harm to the business of the Company; or (c) any material breach of the Company’s
policies or of the Proprietary Inventions Agreement which results in material
harm to the business of the Company. “Good Reason” for purposes of this letter
agreement shall be defined as any of the following events: (i) a reduction in
your level of compensation (including base salary, benefits, and level of
participation in applicable bonus and incentive programs); (ii) a substantial
change in your job duties, responsibilities, position or title; (iii) any
material breach by the Company of any provision of this Agreement or any other
written agreements signed by an authorized representative of the Company, which
breach is not cured within thirty (30) days following written notice of such
breach from you; (iv) the occurrence of a Change of Control (as defined below)
of the Company; or (v) a relocation of such individual’s place of employment by
more than twenty-five (25) miles.

Change of Control for purposes of this Letter Agreement shall mean:

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(c) A change in the composition of the Board, as a result of which fewer than
two-thirds of the incumbent directors are directors who either (i) had been
directors of the Company on the date 24 months prior to the date of the event
that may constitute a Change in Control (the “original directors”) or (ii) were
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the aggregate of the original directors who were still in
office at the time of the election or nomination and the directors whose
election or nomination was previously so approved; or

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Paragraph (d), the term “person” shall have the same meaning as when used
in Sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Corporation in substantially the same
proportions as their ownership of the common stock of the Company. A transaction
shall not constitute a Change in Control if its sole purpose is to change the
state of the Company’s incorporation or to create a holding company that will



--------------------------------------------------------------------------------

be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction.

In no event shall you be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to you under any provisions
of this letter agreement and such amounts shall not be reduced whether or not
you obtain other employment.

This letter agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and assigns. The term “Company” as used herein shall
include such successors and assigns. Your rights under this letter agreement may
not be assigned by you during your lifetime. However, all your rights under this
letter agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, estates, executors, administrators, heirs and
beneficiaries.

Nothing in this letter agreement shall prevent you from participating in any
benefit, bonus, incentive, stock option, equity incentive plan or other plan or
program provided by the Company and for which you may qualify and be entitled to
payment, nor shall anything in this letter agreement reduce such rights as you
may have with the Company under any other agreements. Amounts which are vested
benefits or to which you are otherwise entitled to receive under any plan or
program of the Company shall be payable in accordance with such plan or program
and any related agreements, except as explicitly modified by this letter
agreement.

The provisions of this letter agreement shall be deemed severable and the
invalidity or unenforceability of any provisions shall not affect the validity
or enforceability of the other provisions. No waiver by either party at any time
of any breach by the other party of, or compliance with, any condition or
provision of this letter agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

You acknowledge that you have had the opportunity to discuss this matter with
and obtain advice from your private attorney, have had sufficient time to, and
have carefully read and fully understand all the provisions of this letter
agreement, and are knowingly and voluntarily entering into this letter
agreement.

This offer of employment is contingent upon your execution of this letter
agreement, Employment Application, PRSI Background Check, and satisfaction of
the requirements of an I-9 Employment Eligibility Verification Form. Please
understand that employment remains “at will.” The Company reserves the right to
terminate you at any time without notice and, in the event of such a
termination, the rights of the parties are governed by the provisions of this
letter agreement and any other applicable agreements between the parties,
including but not limited to, Stock Option Agreement (s) and Restricted Stock
Agreement (s).

I am looking forward to having you as a member of the Vignette team.

 

Sincerely,     Jan Lindelow Chairman of the Board of Directors

 

EMPLOYEE ACCEPTANCE

   

The signing of this letter agreement acknowledges the acceptance of the offer
contained herein:

 

   

Employee Signature

 

Date

 

       

Print Name

 